O PS 8
(3/15)


                              UNITED STATES DISTRICT COURT                                           FILED IN THE
                                                                                                 U.S. DISTRICT COURT
                                                                                           EASTERN DISTRICT OF WASHINGTON

                                                            for
                                                                                            Feb 03, 2020
                                           Eastern District of Washington
                                                                                                SEAN F. MCAVOY, CLERK




U.S.A. vs.                     Wyatt, Walter Lee                        Docket No.            2:19CR00180-TOR-1


                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Walter Lee Wyatt, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John T.
Rodgers sitting in the court at Spokane, Washington, on the 22nd day of November 2019 under the following conditions:

Standard Condition #9: Defendant shall refrain from the possession of a narcotic drug or other controlled substances
defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal law. Defendant
may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana under state law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:


Violation #2: Walter Lee Wyatt is alleged to have admitted to ingesting methamphetamine on January 28, 2020.

On November 25, 2019, the undersigned officer reviewed the conditions of pretrial release supervision with Mr. Wyatt. Mr.
Wyatt acknowledged an understanding of the conditions of release, which included standard condition #9.

On January 29, 2020, Mr. Wyatt reported to Pioneer Human Services and provided a urine specimen that tested presumptive
positive for the presence of amphetamine and methamphetamine. Mr. Wyatt admitted to ingesting methamphetamine on
January 28, 2020, and signed a substance abuse admission form.

         PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATION WITH VIOLATION
                             PREVIOUSLY REPORTED TO THE COURT

                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:       February 3, 2020
                                                                  by      s/Erik Carlson
                                                                          Erik Carlson
                                                                          U.S. Pretrial Services Officer
  PS-8
  Re: Wyatt,, Walter Lee
  February 3, 2020
  Page 2

THE COURT ORDERS

[ ]      No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[X ]     The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[X ]     Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer

                                                                        February 3, 2020
                                                                      Date
